MAG Silver Corp. October 16, 2007 For Immediate ReleaseN/R#07-29 MAG SILVER ANNOUNCES BOARD APPOINTMENTS Vancouver, B.C…MAG Silver Corp. (TSX: MAG) (AMEX: MVG) (“MAG”)President and CEODan MacInnis is pleased to announce the appointments of Derek White and Richard Colterjohn to the Company’s Board of Directors, effective immediately. “MAG is delighted that Mr. Colterjohn and Mr. White have agreed to join our board.Their varied backgrounds and their global experiences in the mining sector will be invaluable additions at this exciting period in MAG’s development”, said MacInnis. “Having two individuals with substantial credentials join the board is a measure of the significance and evolution of MAG Silver in the resource sector. We are looking forward to working with our new board members.” Mr. Colterjohn is the founder, President and Chief Executive Officer of Centenario Copper Corporation, a development stage copper company active in Chile.
